Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or Communication on 11/22/2021 with claims 1-13, 16-36 are pending in the Application and to corrected the number of claims allowed issued by the Office Action on 01/11/2022 because claims 14-15 was cancelled by Applicant amendments to the claim on 01/22/2020  
 
Reason for allowance
 
 
2.	Claims 1-13, 16-22 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-11:
 None of the references of record teaches or suggests the claimed chip-stacked semiconductor package having the limitations: 
--“a second chip provided on the first chip, the second chip comprising a third detection pad facing the first detection pad and a fourth detection pad facing the second
detection pad; and
a first medium provided between the first detection pad and the third detection pad to connect the first 
detection pad to the third detection pad through the first medium, and a second medium, different 

connect the second detection pad to the fourth detection pad through the second medium.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 12-13, 16-19:
 None of the references of record teaches or suggests the claimed chip-stacked semiconductor package having the limitations:
       --“a second chip provided on the first chip with a gap therebetween and comprising a third detection pad facing the first detection pad and a fourth detection pad facing the second detection pad,
wherein the third detection pad overlaps the first detection pad and is connected to the first detection pad through a medium,
wherein the fourth detection pad is not connected to the second detection pad through the medium,
wherein the fourth detection pad is electrically connected to the third detection pad via a conductive line, and
wherein the first test terminal and the second test terminal are configured to
measure a capacitance between the second detection pad and the fourth detection pad.--.
In combination with all other limitations as recited in claim 12.
III/ Group III: Claims 20-22:
 None of the references of record teaches or suggests the claimed chip-stacked semiconductor package having the limitations:

a sealant configured to seal spaces between the second connecting members and the first chip pads between the first chip and the second chip,
wherein a first one of the first chip pads forms a first detection pad and a second one of the first chip pads forms a second detection pad,
wherein a first one of the second chip pads forms a third detection pad connected to the first detection pad, and a second one of the second chip pads forms a fourth detection pad,
wherein the fourth detection pad is not connected to the second detection pad, and
wherein the fourth detection pad is electrically connected to the third detection pad via a conductive line. “--.
In combination with all other limitations as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.



CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897